 


109 HR 1105 IH: Dam Rehabilitation and Repair Act of 2005
U.S. House of Representatives
2005-03-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1105 
IN THE HOUSE OF REPRESENTATIVES 
 
March 3, 2005 
Mrs. Kelly (for herself and Mr. Shuster) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To amend the National Dam Safety Program Act to establish a program to provide grant assistance to States for the rehabilitation and repair of deficient dams. 
 
 
1.Short titleThis Act may be cited as the Dam Rehabilitation and Repair Act of 2005. 
2.Rehabilitation and repair of deficient dams 
(a)DefinitionsSection 2 of the National Dam Safety Program Act (33 U.S.C. 467) is amended— 
(1)by redesignating paragraphs (3), (4), (5), (6), (7), (8), (9), (19), (11), (12), and (13) as paragraphs (4), (5), (6), (7), (8), (9), (10), (12), (13), (14), and (15), respectively; 
(2)by inserting after paragraph (2) the following: 
 
(3)Deficient damThe term deficient dam means a dam that the State within the boundaries of which the dam is located determines— 
(A)fails to meet minimum dam safety standards of the State; and 
(B)poses an unacceptable risk to the public.; and 
(3)by inserting after paragraph (10) (as redesignated by paragraph (1)) the following: 
 
(11)RehabilitationThe term rehabilitation means the repair, replacement, reconstruction, or removal of a dam that is carried out to meet applicable State dam safety and security standards.. 
(b)Program for rehabilitation and repair of deficient damsThe National Dam Safety Program Act is amended by inserting after section 8 (33 U.S.C. 467f) the following: 
 
8A.Rehabilitation and repair of deficient dams 
(a)Establishment of programThe Director shall establish, within FEMA, a program to provide grant assistance to States for use in rehabilitation of publicly-owned deficient dams. 
(b)Award of grants 
(1)ApplicationA State interested in receiving a grant under this section may submit to the Director an application for such grant. Applications submitted to the Director under this section shall be submitted at such times, be in such form, and contain such information, as the Director may prescribe by regulation. 
(2)In generalSubject to the provisions of this section, the Director may make a grant for rehabilitation of a deficient dam to a State that submits an application for the grant in accordance with the regulations prescribed by the Director. The Director shall enter into a project grant agreement with the State to establish the terms of the grant and the project, including the amount of the grant. 
(c)Priority systemThe Director, in consultation with the Board, shall develop a risk-based priority system for use in identifying deficient dams for which grants may be made under this section. 
(d)Allocation of fundsThe total amount of funds appropriated pursuant to subsection (f)(1) for a fiscal year shall be allocated for making grants under this section to States applying for such grants for that fiscal year as follows: 
(1)One-third divided equally among applying States. 
(2)Two-thirds among applying States based on the ratio that— 
(A)the number of non-Federal publicly-owned dams that the Secretary of the Army identifies in the national inventory of dams maintained under section 6 as constituting a danger to human health and that are located within the boundaries of the State; bears to 
(B)the number of non-Federal publicly-owned dams that are so identified and that are located within the boundaries of all applying States. 
(e)Cost sharingThe Federal share of the cost of rehabilitation of a deficient dam for which a grant is made under this section may not exceed 65 percent of the cost of such rehabilitation. 
(f)Authorization of appropriations 
(1)In generalThere is authorized to be appropriated to carry out this section— 
(A)$50,000,000 for fiscal year 2007; and 
(B)$100,000,000 for each of fiscal years 2008 through 2010. 
(2)StaffThere are authorized to be appropriated to provide for the employment of such additional staff of FEMA as are necessary to carry out this section $400,000 for each of fiscal years 2007 through 2009. 
(3)Period of availabilitySums appropriated pursuant to this section shall remain available until expended.. 
3.Rulemaking 
(a)Proposed rulemakingNot later than 90 days after the date of enactment of this Act, the Director of the Federal Emergency Management Agency shall issue a notice of proposed rulemaking regarding the amendments made by section 2 to the National Dam Safety Program Act (33 U.S.C. 467 et seq.). 
(b)Final ruleNot later than 120 days after the date of enactment of this Act, the Director of the Federal Emergency Management Agency shall issue a final rule regarding such amendments. 
 
